FILED
                              NOT FOR PUBLICATION                           DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE PEREZ-MACHIC,                               No. 13-70469

               Petitioner,                       Agency No. A201-240-189

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jose Perez-Machic, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Perez-Machic does not raise any arguments in his opening brief regarding

the agency’s determination that his asylum application was time-barred, or the

agency’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

      Substantial evidence supports the BIA’s determination that Perez-Machic

failed to establish past persecution or that it is more likely than not he will be

persecuted in the future on account of a protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (petitioner failed to

establish a nexus to a protected ground). Thus, we deny the petition for review as

to Perez-Machic’s withholding of removal claim.

      PETITION FOR REVIEW DENIED.




                                            2                                        13-70469